     Case 3:20-cv-02584-N Document 15 Filed 11/16/20          Page 1 of 1 PageID 127



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

JANE DOE,                                 §
                                          §
              Plaintiff                   §
                                          §       C.A. NO. 3:20-cv-02584-N
v.                                        §
                                          §       JURY DEMANDED
SOUTHERN METHODIST                        §
UNIVERSITY,                               §
                                          §
              Defendant.                  §

      ORDER ON PLAINTIFF’S UNOPPOSED MOTION TO WITHDRAW WITHOUT
     PREJUDICE PLAINTIFF’S FIRST AMENDED COMPLAINT AND JURY DEMAND

        THIS COURT, having reviewed the Unopposed Motion to Withdraw Without Prejudice

Plaintiff’s First Amended Complaint and Jury Demand (Doc. 11) and hereby,

        ORDERS that the Motion is granted and Plaintiff’s First Amended Complaint and Jury

Demand (Doc. 11) is hereby withdrawn without prejudice.

        Signed November 16, 2020.




                                                           David C. Godbey
                                                      United States District Judge
